Citation Nr: 1512028	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  09-50 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disability.  

2.  Entitlement to service connection for the residuals of venereal disease.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1970 to March 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In March 2012, the Veteran testified at a personal hearing before the undersigned Chief Veterans Law Judge (VLJ) via videoconference.  A transcript is associated with the claims folder.  In August 2012, the Board remanded this matter for additional development and medical inquiry.      

The issue of service connection for residuals of a venereal disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The record in this matter consists of paper and electronic claims files and has been reviewed.  No new and relevant documentary evidence has been added to the record since the January 2013 supplemental statement of the case (SSOC).  


FINDINGS OF FACT

1.  In an unappealed June 2007 rating decision, the RO denied the Veteran's claim to reopen service connection for an acquired psychiatric disorder.     

2.  New evidence tending to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for an acquired psychiatric disorder has not been received since the June 2007 rating decision, and does not raise a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  A June 2007 rating decision by the RO that denied the Veteran's claim to reopen service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200 (2014). 

2.  New and material evidence has not been received to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify the Veteran was satisfied by way of several letters to the Veteran dated between February 2008 and September 2012, which informed him of his duty and VA's duty for obtaining evidence in support of the claim decided herein.  In addition, the letters met the notification requirements set out for service connection and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claim addressed in this decision was readjudicated in a January 2013 SSOC of record.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the decided issue has been obtained.  

VA has obtained the Veteran's STRs and VA medical records relevant to his claim.  The record indicates that the Veteran was incarcerated on multiple occasions following service.  VA included in the claims file medical records pertaining to certain periods of incarceration.  During his hearing before the undersigned, the Veteran indicated that medical evidence pertaining to an additional period of incarceration - at a federal penitentiary - was outstanding.  The Veteran was advised to provide VA with a properly executed VA Form 21-4142 authorizing the release of such evidence.  However, despite VA's additional notification in a September 2012 post-remand letter to the Veteran and his representative, the authorization form has not been provided to VA.  

VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in March 2012.  With respect to the hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the appellate issue decided herein, the VLJ notified the Veteran of the evidence that would assist the Board in deciding whether to reopen his claim, the VLJ notified the Veteran of the way in which new evidence could be submitted, and the VLJ remanded the claim for additional development, to include enabling the Veteran to provide authorization for the release of new evidence.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

VA did not provide the Veteran with an examination into his claim to reopen service connection for an acquired psychiatric disorder.  Nevertheless, VA was not bound to do so.  In claims to reopen service connection, it is the Veteran's responsibility to generate new and material evidence that would warrant the reopening of the claim, and the provision of a new compensation examination.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding validity of 3.159(c)(4)(C)(iii) and finding that, "without the introduction of new and material evidence, VA is not required to provide a medical examination or opinion").  As will be detailed further below, no new and material evidence has been submitted with regard to the claim to reopen service connection.  As such, the Board will not remand the claim for a VA examination.

For the aforementioned reasons, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim addressed in the decision below, and no further assistance to develop evidence is required.

The Claim to Reopen

The Veteran claims that he incurred an acquired psychiatric disorder during service.  The Board and the RO have denied the Veteran's claim in prior final decisions.        

In June 1973, the Veteran filed his original claim for service connection for an acquired psychiatric disorder.  In August 1973, the RO denied the Veteran's claim.  The Veteran appealed that decision to the Board which, in an unappealed November 1974 decision, denied the claim.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In several subsequent rating decisions, the RO denied several claims to reopen, none of which were appealed.  As the aforementioned decisions were unappealed, the decisions became final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.1100.    
     
In January 2008, the Veteran filed a claim to reopen service connection for the psychiatric disorder.  In the March 2008 rating decision on appeal, the RO denied his claim.    

In general, service connection may be established where there is (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  Id.  If new and material evidence is received prior to the expiration of the appeal period following a particular rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).   

The evidence of record at the time of the most recent final decision denying the claim to reopen service connection - in June 2007 - consisted of STRs which are negative for the diagnosis of a psychiatric disorder, but which do include a July 1971 STR indicating that the Veteran experienced nervousness related to the use of "4 LSD tabs"; the February 1972 separation report of medical history which found the Veteran's psychiatric condition to be normal; VA medical evidence dated in March 1973, which notes the Veteran's report of heroin addiction, nervousness, and difficulty sleeping, which notes "prob anx reaction" and the prescription of valium, but which also notes "no evidence of psychosis" and notes that the Veteran was "overtaking valium" and appeared "slightly intoxicated;" an August 1974 statement from the Veteran in which he maintained that he experienced an in-service nervous disorder as the result of an adverse reaction from penicillin, and in which he stated that he was prescribed Librium and valium; post-service private and prison treatment records which are negative for diagnoses and treatment of psychiatric problems; VA treatment records dated in January 2005 which indicate that the Veteran stated that he served in combat in the Republic of Vietnam (the record indicates that the Veteran's overseas duty was limited to Germany), and in which it is indicated that he denied previous "illicit substance use"; VA treatment records dated from 2005 to 2007, noting diagnoses of posttraumatic stress disorder (PTSD), depression, and anxiety, and noting the Veteran's claims of combat service in Vietnam.  

Based on this evidence, the RO found in June 2007 that new and material evidence had not been submitted to reopen the claim of service connection.  Again, the June 2007 decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record in conjunction with the Veteran's claim to reopen service connection to include any evidence of record dated since June 2007.  The evidence dated since then includes a February 2008 statement from the Veteran, in which he describes "having bad dreams, about the war, and people and children being killed"; VA treatment records dated between 2008 and September 2011, which note diagnoses of posttraumatic stress disorder (PTSD), depression, and anxiety, and noting the Veteran's claims of combat service in Vietnam; information from the state of Louisiana, noting that the Veteran had been incarceration in July 2008, and had "7 felony convictions"; a clinical note in a September 20, 2011 VA treatment record stating that the Veteran "was found not to meet criteria for PTSD related to military service ... .  He was found, however, to have possible subthreshold sx of PTSD related to post-military events"; and additional statements from the Veteran reiterating his earlier assertions that he was treated for nervousness during service and soon after separation from service.  

This evidence is certainly new evidence in the claims file.  It has been included in the claims file since the June 2007 final rating decision.  None of the new evidence is material evidence, however.  As with the evidence prior to June 2007, the new evidence does not show that the Veteran incurred a chronic psychiatric disorder during service.  Rather, the new evidence merely shows, as it did in June 2007, that the Veteran experienced problems related to drug use during and after service, and that he has current psychiatric problems.  As was the case in June 2007, the record continues to lack medical nexus evidence stating that the current problems relate to service.  See Hickson, supra.  During his Board hearing, the Veteran indicated that his treating VA psychiatrist indicated to him that such a medical nexus did exist.  The Board sought this information pursuant to the August 2012 remand.  As indicated earlier, no such medical nexus evidence was uncovered in the VA treatment records.  Rather, in September 2011, it was determined that the Veteran's PTSD did not relate to service.  In sum, none of the new evidence comprises medical nexus evidence that the Veteran's service relates to his current problems.  

In rendering this decision, the Board notes that it has considered the Veteran's lay statements, particularly those he offered in the March 2012 hearing.  The Veteran is competent to comment on observable symptoms such as emotional pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, his statement cannot be regarded as medical evidence because his psychiatric disorders are medical issues, the diagnosis and etiology of which is beyond his capacity as a lay person.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Further, his statements since June 2007 are merely a reiteration of the claims he has made in the past, certain of which are not credible (e.g., combat service in Vietnam led to current psychiatric problems).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).     

The new evidence, even when considered with evidence of record dated from the early 1970s, does not relate to the unestablished fact necessary to substantiate the claim (i.e., medical evidence of a nexus between service and current disorder).  As such, the new evidence does not raise a reasonable possibility of substantiating the underlying claim to service connection.  38 C.F.R. § 3.156(a).  Accordingly, the claim to reopen service connection for an acquired psychiatric disorder is denied.  



ORDER

Having determined that new and material evidence has not been presented, reopening of the claim for entitlement to service connection for an acquired psychiatric disorder is denied.  


REMAND

With regard to the claim to service connection for residuals of a venereal disease, a remand is necessary so that an addendum opinion may be included in the record.  

In the August 2012 remand, the Board requested an examination of the Veteran and an opinion regarding whether the Veteran has a current genitourinary disorder that is a residual related to service, in particular to the documented treatment for suspected venereal disease during service.  In response, the Veteran underwent VA examination in October 2012.  The record contains an October 2012 VA report addressing the examiner's findings.  However, there is no medical nexus opinion addressing whether current disorders noted in the report relate to service generally, or in particular to the suspected venereal disease noted during service.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's case should again be made available to the examiner who conducted the October 2012 VA examination.  The examiner should review and elaborate upon the report and opinion addressing the service connection claim for residuals of a venereal disease.  The examiner should also review the entire record, to include a copy of this remand.  The examiner should then address the following inquiry:

Is it at least as likely as not (a probability of 50 percent or greater) that any current genitourinary disorder began in or is related to active service?  Please discuss the December 1971 STR which showed that testing was positive for GC or gonorrhea.  

If the October 2012 VA examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided. 

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  After all the above development has been completed, readjudicate the claim on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If the issue remains denied, the Veteran should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


